United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-664
Issued: October 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2010 appellant, through her attorney, filed a timely appeal of a
November 4, 2009 merit decision of the Office of Workers’ Compensation Programs, which
denied continuation of pay. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant’s March 11, 2008 employment injury was properly
designated as an occupational disease, thereby precluding entitlement to continuation of pay.
FACTUAL HISTORY
On March 11, 2008 appellant, then a 54-year-old revenue officer, filed a traumatic injury
claim (Form CA-1) alleging that she experienced numbness and tingling in her left shoulder and
arm, severe pain in the left arm and a headache. She was unsure of the cause, but surmised that
it was “maybe stress related.” Appellant identified March 11, 2008 as the date of injury.

After consulting with the employing establishment’s onsite medical personnel, appellant
was transported by ambulance to St. Mary Medical Center Emergency Department. She was
diagnosed with acute cephalgia with left arm pain, weakness and numbness.1 Differential
diagnoses included transient ischemic attack and complex migraines.2 Appellant was later
transferred to Los Alamitos Medical Center where she remained until March 13, 2008. While
hospitalized appellant was seen by Dr. Omid Omidvar, a Board-certified neurologist, who
diagnosed possible to probable hemiplegic migraine resulting in transient left-sided weakness.
Appellant had reportedly been having headaches the last two to three weeks. Dr. Omidvar also
noted the presence of hyperthyroidism and a B12 vitamin deficiency, which he explained may
exacerbate hemiplegic migraine. There was also evidence of anemia.
In a March 24, 2008 attending physician’s report (Form CA-20), Dr. Hélène Saad, a
family practitioner, diagnosed hemiplegic migraine and hypertension. She identified March 11,
2008 as the date of injury. The reported history of injury was that appellant had been under
stress at work to meet deadlines. Dr. Saad noted that appellant arrived at work around 7:00 a.m.
on March 11, 2008 and was carrying heavy computer equipment when she experienced a severe
headache and left arm numbness. She had reportedly gone to work that day despite having a
headache.
In a March 26, 2008 statement, appellant described the March 11, 2008 incident. She
stated that she was outside walking to her office building pulling her computer and case cart with
her left hand when it fell due to the weight of the cart. This reportedly triggered a sudden sharp
pain in her head and her left arm became completely numb as she struggled to lift her cart with
both hands. Appellant stated that severe left arm numbness prevented her from lifting the heavy
cart. She reportedly stood there for a moment struggling to regain her composure. Appellant
was eventually able to lift her cart and continue into the building.
The Office denied the claim on April 24, 2008 because appellant failed to establish a
causal relationship between her claimed condition and her employment. It also denied
modification by decision dated June 30, 2008.
On September 12, 2008 appellant requested reconsideration and she submitted additional
medical evidence. She also submitted an unsigned occupational disease claim (Form CA-2) with
a March 11, 2008 date of injury. Appellant argued that her manager had incorrectly filed a
CA-1. She explained that the March 11, 2008 incident occurred while she was carrying her
computer cart, “not” because she was carrying the cart. On the CA-2 appellant explained that
following a series of stressful work events she had an episode at work where she experienced
blurry vision, severe headache and numbness on the left side of her body and weakness to her
left arm to the point that she was unable to hold her computer cart in her left hand. The
September 12, 2008 request for reconsideration provided detailed information about what
appellant characterized as the pressures of her job and its “unnecessary and unreasonable
demands” that reportedly took a toll on her mental and physical condition. Appellant recalled
1

Appellant had a similar incident of left upper extremity numbness and weakness in November 1997.

2

The emergency room treatment records noted a prior history of migraines. Appellant’s history of migraines
reportedly dated back more than 30 years. She also had a prior history of panic attacks.

2

that in the weeks preceding the March 11, 2008 incident she had been under physical and mental
pressure from management to meet some priority deadline reports. She stated, inter alia, that she
had been working long hours to get caught up on her caseload and to meet various deadlines.
Appellant had been on a “rigid field schedule” and management reportedly placed exhausting
and strenuous goals on revenue officers.
Dr. Vera M. Bell, a clinical psychologist, examined appellant on December 9, 2008 and
diagnosed major depression, single episode and generalized anxiety disorder. In her
December 12, 2008 report, Dr. Bell stated that appellant experienced several stressful incidents
at work and she became overwhelmed with the responsibilities that were placed on her.3
In a December 18, 2008 statement of accepted facts (SOAF), the Office noted that as a
revenue officer appellant was responsible for an inventory of cases which required initial contact,
follow-up actions, field work and case decisions. It accepted that prior to the March 11, 2008
incident where appellant fell ill at work, she was on a rigid field schedule for priority cases to
make first contact. She was also working long hours and attempting to meet various deadlines.
The Office also accepted that appellant’s revenue officer position was a stressful job, with many
responsibilities, demands and daily deadlines. Additionally, appellant was evaluated on the
quality of her work. As part of her case management activities, she received and reviewed daily
e-mails about her workload and her productivity goals. Lastly, the Office accepted that, because
of appellant’s 120-day detail to a GS-11 position, she experienced some workload management
problems due to the quantity of the work she was assigned.
In a report dated January 22, 2009, Dr. Stephan Simonian, a Board-certified psychiatrist
and Office referral physician, diagnosed generalized anxiety disorder, depressive disorder and
somatization disorder. Appellant’s employment exposure reportedly aggravated a preexisting
condition. Dr. Simonian attributed her current condition to the “accumulation of stressful
situations” outlined in the SOAF.
On February 19, 2009 the Office accepted appellant’s claim for temporary aggravation of
somatization disorder, generalized anxiety disorder and a migraine condition (ICD-9 Code
300.81, 300.02 and 346.8, respectively). Appellant received continuation of pay from March 12
through April 25, 2008. The Office paid her wage-loss compensation from April 26, 2008
through March 22, 2009. Appellant returned to work on March 23, 2009.
In a decision dated April 6, 2009, the Office determined that appellant’s claim was an
occupational disease claim rather than a traumatic injury and, therefore, the Form CA-1 she
originally filed was converted to a Form CA-2. The result was that appellant was not entitled to
continuation of pay (COP).
On June 8, 2009 appellant requested reconsideration. By decision dated November 4,
2009, the Office denied modification of the April 6, 2009 decision.

3

Dr. Bell’s history of injury essentially mimicked the information appellant provided the Office in her
September 12, 2008 request for reconsideration.

3

LEGAL PRECEDENT
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.4 A traumatic injury means a condition of the
body caused by a specific event or incident or a series of events or incidents, within a single
workday or shift.5 Such condition must be caused by external force, including stress or strain,
which is identifiable as to time and place of occurrence and member or function of body.6
For most employees who sustain a traumatic injury, the Federal Employees’
Compensation Act provides that the employer must continue the employee’s regular pay during
any periods of resulting disability, up to a maximum of 45 calendar days.7 This is called COP.
The employer, not the Office, is responsible for providing COP.8 Unlike wage-loss benefits,
COP is subject to taxes and all other payroll deductions that are made from an employee’s
regular income.9 To be eligible for COP, a person must have a “traumatic injury,” as defined
under 20 C.F.R. § 10.5(ee), which is job related and the cause of the disability and/or the cause
of the lost time due to the need for medical examination and treatment.10 Additionally, a person
must file Form CA-1 within 30 days of the date of the injury and begin losing time from work
due to the traumatic injury within 45 days of the injury.11 An employer is not required to pay
COP when, inter alia, the disability was not caused by a traumatic injury.12
ANALYSIS
The Board finds that the March 11, 2008 employment injury was properly designated as
an occupational disease, thereby precluding entitlement to COP. When appellant requested
reconsideration on September 12, 2008 she argued that the March 11, 2008 Form CA-1 had been
filed in error. Rather than attributing her condition to a single event or series of events occurring
on March 11, 2008, she claimed that the “pressures of my job,” “unreasonable demands” and
trying to meet those demands contributed to her deteriorating health. The pressures reportedly
mounted during the months and weeks preceding the March 11, 2008 incident when appellant
experienced a severe headache and left upper extremity pain, numbness and weakness. She
stated that she recalled “weeks before the incident” when she was “under physical and mental
4

20 C.F.R. § 10.5(q) (2009).

5

Id. at § 10.5(ee).

6

Id.

7

5 U.S.C. § 8118(a), (b) (2006); 20 C.F.R. § 10.200(a).

8

Id. However, the Office has the exclusive authority to determine questions of entitlement and all other issues
relating to COP. Id. at § 10.200(b).
9

Id.

10

Id. at § 10.205(a).

11

Id.

12

Id. at § 10.220(a).

4

pressure from management to meet some priority deadline reports.” The Form CA-2 that
accompanied appellant’s September 12, 2008 request for reconsideration noted that a “series of
stressful work events caused [her] to have an episode at work....”
Based on appellant’s September 12, 2008 representations, the Office accepted that she
was on a rigid field schedule for priority cases to make first contact. Appellant was also working
long hours and attempting to meet various deadlines and her revenue officer position was
stressful, with many responsibilities, demands and daily deadlines. The Office also accepted that
as part of appellant’s case management activities, she received and reviewed daily e-mails about
her workload and her productivity goals. Additionally, because of a 120-day detail to a GS-11
position, appellant experienced some workload management problems due to the quantity of
work assigned. Lastly, the Office accepted that she was evaluated on the quality of her work.
The mere fact that appellant fell sick at work on March 11, 2008 does not establish that
her accepted conditions were due to employment factors occurring that particular day. None of
the above-noted accepted employment factors are specific to March 11, 2008. The credible
medical evidence does not attribute appellant’s diagnosed psychiatric conditions and/or her
migraines to a specific employment-related event occurring on March 11, 2008. As such, the
Office properly determined that appellant’s claim was more appropriately classified as an
occupational disease rather than a traumatic injury, as initially filed. However, as appellant’s
claimed disability during the 45-day period beginning March 12, 2008 was not caused by a
traumatic injury, she is not entitled to COP.13
CONCLUSION
The Office properly characterized appellant’s March 11, 2008 employment injury as an
occupational disease. Consequently, appellant is not entitled to COP.

13

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the November 4, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 14, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

